Title: To Thomas Jefferson from John Vaughan, 19 May 1801
From: Vaughan, John
To: Jefferson, Thomas


               
                  Dr Sir.
                  Philad: May 19th. 1801
               
               The enclosed I have just recieved, & am requested to forward in the same manner as a former one, the reply if sent as before, will be carefully & safely forwarded—
               I have just recieved a letter from our much respected friend Dr Priestley who is entirely recover’d, & resumes his studies—
               I remain with the greatest respect Dr Sir. Your obt. & obliged friend & servt
               
                  
                     Jn Vaughan
                  
               
            